Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)      A product and a process specially adapted for the manufacture of said product; or
(2)      A product and process of use of said product; or
(3)      A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)      A process and an apparatus or means specifically designed for carrying out the said process; or
(5)      A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Election/Restrictions
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
To have a general inventive concept under PCT rule 13.1, the inventions need to be linked by a special technical feature.  The special technical feature recited in claim 1 is a compound of Formula I  
    PNG
    media_image1.png
    146
    509
    media_image1.png
    Greyscale

wherein Xa and Ya, independently represent a single bond; cancer antigen peptide A is a peptide comprising an amino acid sequence selected from the amino acid sequences: RMFPNAPYL (SEQ TD NO: 2), ALLPAVPSL (SEQ ID NO: 5), SLGEQQYSV (SEQ ID NO: 6), and RVPGVAPTL (SEQ ID NO: 7) or a peptide comprising an amino acid sequence that differs from the amino acid sequence selected from SEQ ID NOS: 2, 5, 6 and 7 by alteration of one to three amino acid residues and having an ability to induce CTLs, wherein an amino group of an N-terminal amino acid of the cancer antigen peptide A binds to Ya in the formula (1), and a carbonyl group of a C-terminal amino acid of the cancer antigen peptide A binds to the hydroxyl group in the formula (1); and R1 is cancer antigen peptide C, wherein the cancer antigen peptide C represents a compound consisting of 10 to 12 amino acids, wherein the compound 
 In view of this Li et al US 2015/0080321 reads on the claim.  Li et al discloses compounds of the structure recited on next page (see abstract and pages 3-4) wherein cancer antigen peptide A is selected from SEQ ID NO. 2, 5-7 (which are the same as applicant’s cancer antigen peptide A of SEQ ID NO. 2 and 5-7), wherein cancer antigen peptide B is selected from SEQ ID NO. 3 or 4 (which are the same as applicant’s cancer antigen peptide C of SEQ ID NO. 3 or 4)  and wherein reference Yb can be 1-2 amino acids (see items 12-14 on page 3) and this reads on applicant’s 1-3 residues on the N terminus of cancer antigen peptide C.

    PNG
    media_image2.png
    770
    518
    media_image2.png
    Greyscale




Therefore the technical feature recited in claim 1 is not special.  Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 30-46 drawn to compound of Formula I, compositions and kits thereof

Group II, claim(s) 47-50 drawn to methods using the compound of Group I.

	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  As set forth above, in view of the teaching of Li et al the groups are not so linked as to form a single general concept under PCT Rule 13.1 because the technical feature of claim 1 is not special.
	
Election of Species
	Upon the election of either Group I or Group II, the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Upon the election of either Group I or Group II, the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect a single a single cancer for examination.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 30.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

          (A) all alternatives have a common property or activity; AND

          (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

          (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
          
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Specifically, the individual antagonists do not share a common structure.  For example, the antagonistic anti-PD-1 antibodies are each composed of a different sequence.
For these reasons, the alternatives of a Markush group do not meet the requirement of a technical interrelationship and the same or corresponding special technical features and an election of species is appropriate.  Applicant is invited to provide evidence that one or more of the sequences should be consider a single species in reply to this requirement.  
A written restriction requirement is being issued in view of the complexity of the species election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643